DETAILED ACTION
Status of Claims
1. 	This office action is in response to applicant’s response dated 12/11/2020.
2. 	Claims 21-32 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 21-32 in the reply filed on 12/11/2020 is acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-32
Claims 21-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 2A: 

Prong One of Step 2A evaluates whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).
Groupings of Abstract Ideas:
Mathematical Concepts
mathematical relationships
mathematical formulas or equations 
mathematical calculations
Mental Processes
concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
Certain Methods Of Organizing Human Activity
fundamental economic principles or practices (including hedging, insurance, mitigating risk)
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

Independent Claim 21 Limitation
Abstract Idea
receiving, at the ETF server via a secure gateway coupled to the ETF server, a request from an authorized participant (AP) workstation to generate one or more shares in an ETF;
Certain Methods of Organizing Human Activity
transmitting, from the ETF server to a bond-data consolidation server via the secure gateway, an indication of interest regarding available CR-Bonds, wherein the available CR-Bonds are puttable bonds that are conditioned upon sale and redemption restrictions, wherein the sale and redemption restrictions include:
a restriction that the CR-Bonds are permitted to be purchased or redeemed only in a transaction with a corresponding bond issuer; and
a restriction that redemptions of the CR-Bonds are permitted only when an ETF redemption occurs;
Certain Methods of Organizing Human Activity
receiving, at the ETF server via the secure gateway, CR-Bond offering data 

transmitting, from the ETF server via the secure gateway, an electronic purchase request message requesting to purchase one or more bonds selected from the identified plurality of available CR-Bonds, the message including identity and quantity data of the one or more selected bonds, the one or more selected bonds selected via the bond selection module; and
Certain Methods of Organizing Human Activity
storing a plurality of shares of the ETF in a portfolio database coupled to the ETF server, wherein the ETF shares are backed by a debt portfolio including CR-Bonds issued by a plurality of companies 



Based on the Background to the Disclosure from the Specification Para [0003], Applicant’s invention relates to collective investment vehicles such as ETFs.  Examiner notes that the concept of purchasing conditional-redemption bonds with sale and redemption restrictions from a bond issuer backed by debt securities falls under the abstract idea groupings of Fundamental Economic Practices and/or Commercial or Legal Interactions and/or Mental Processes such as: creating a contractual relationship (buySAFE); mitigating settlement risk (Alice); hedging (Bilski); managing a stable value protected investment plan (Bancorp); processing credit application between customer and dealer (Credit Acceptance); processing information through a clearinghouse (Dealertrack); local processing of payments for remotely purchased goods (Inventor Holdings); evaluating loan financing (Mortgage Grader).
See MPEP 2106.04 (a) (2) Abstract Idea Groupings [R-10.2019]
II. CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
Fundamental Economic Practices or Principles
Commercial or Legal Interactions
Managing Personal Behavior or Relationships or Interactions Between People
III. MENTAL PROCESSES.
A Claim That Requires a Computer May Still Recite a Mental Process.
Hence, the independent claims recite abstract ideas.

Hence under Prong One of Step 2A, the independent claims recite a judicial exception.  
Prong Two of Step 2B evaluates whether the claim recites additional elements that integrate the judicial exception into a practical application of the exception.
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer or to any other technology or technical field -see MPEP 2106.05(a)
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition –see Vandamemo.
Applying the judicial exception with, or by use of, a particular machine -see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing -see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception -see MPEP 2106.05(e) and Vandamemo
Limitations that are not
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception -see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use –see MPEP 2106.05(h)
The only additional elements recited by the claims, beyond the abstract idea, is a computer system.  Based on Fig. 1B and Para [0032] of the Specification, the computer systems 150 preferably includes an AP workstation 152, ETF system 160, a bond-data consolidator system 161, a market/exchange system or DTC 163, and company workstations including company A workstation 165 and company B workstation 167.  The various components communicate over network 156, which may be a public network such as the Internet, or a private network including leased lines, or a virtual private network using virtual private network (VPN) protocols. 
Examiner thus notes that the additional elements have been recited at a high level of generality such that the claim limitations amount to no more than mere instructions to apply the exception using generic components.
The claims do not purport to improve the functioning of a computer or effect an improvement in any other technology or technical field.  Thus, they do not contain limitations that are indicative of integration into a practical application.
not indicative of integration into a practical application.
The focus of the claims is not on improvement in computers, but on certain independently abstract ideas that merely use computing devices as tools.  
Hence, under Prong Two of PEG 2019, the independent claims do not integrate into a practical application.
Hence, the claims are ineligible under Step 2A.
Step 2B: 
In Step 2B, the evaluation consists of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
As discussed above, the additional element of using generic computing device to perform the steps of – receiving request to generate ETF shares; transmitting indication of interest in conditional-redemption (C-R) bonds with sale and redemption restrictions; receiving C-R bond offering data from bond issuers; transmitting request to purchase one or more C-R bonds; and storing ETF shares backed by debt portfolio including C-R bonds – amounts to no more than mere instructions to apply the exception using generic computing system which is not sufficient recite an inventive concept.

Hence, the claims are ineligible under Step 2B.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUNAVA CHAKRAVARTI whose telephone number is (571)270-1646.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693